Title: To James Madison from James Leander Cathcart, 31 December 1807
From: Cathcart, James Leander
To: Madison, James



Sir
Madeira Decr: 31st: 1807.

I have this day taken the liberty to draw upon you in favor of Messrs: Cathcart Foster & Shaw for dollars Seventy Nine twenty Cents for disbursements made by my order for the relief of distressed Seamen, which you please to duly honour & have charged my Account until I forward the necessary vouchers  I have the honour to continue with great respect Sir Your Obedt: servant

James Leander Cathcart

